GOEE, Circuit Judge.
These cases are separate appeals torn three decrees rendered by the circuit court of the United States for the eastern district of Virginia, at Norfolk, in the chancery cause óf Newgass & Co. against the Atlantic & Danville Railroad Company. The appellant in each case was tne receiver of the said railroad company, operating the same under the appointment of, and by the direction of, such court; and the appellee Gilbert Smith was a laborer employed on said railway by the receiver. E. S. Walters was employed by the receiver, and was acting as flagman on a material or work train used by such receiver along the line of railway mentioned, and Nelson Peace was a laborer on such team. On the 21st day of July, 1891, a collision took place on said railroad between such work train and a hand car, in which the said E. S. Walters and Nelson Peace were killed. R. E. Cogbill was appointed administrator of the estate of the decedent E. S. Walters, and also of the estate of the decedent Nelson Peace, and as such administrator he is appellee in two of these cases. With, the permission of the court, the said Gilbert Smith • and R. E. Cogbill, as administrator of B. S. Walters and Nelson Peace, filed petitions in said chancery cause, claiming damages against the receiver, — Smith, because of injuries received by him; and the administrator, because of the death of Walters and Peace. It was charged in the petitions that the collision was on account of the carelessness and improper conduct of the receiver, and petitioners prayed for inquiries as to such damages, respectively, and that the same, when ascertained, might be decreed them. The receiver answered, denying any liability, and the issues made were tried to a jury; it being agreed that one jury might hear and determine the three cases, which was done, and verdicts returned in favor of the petitioners, on which the three several decrees complained of were rendered against the receiver. Erom these decrees, appeals were prayed for by the receiver, and allowed by the court. The testimony and the bills of exceptions are the same as in the case of Thom v. Pittard, 62 Fed. 232, decided by this court during the present term thereof. Reference is made to that case, as the facts-are the same; and by agreement, as shown in the record, the evidence in all the cases was submitted to the same jury, and the one bill of exceptions was to be applicable to all. The assignments of error are the same, ail of which are fully examined and disposed of in the opinion of' the court, filed in said last-mentioned case. Eor reasons therein stated, it follows that the' decree complained of in each of these separate appeals must be reversed, the verdicts rendered in favor of the respective petitioners must be get aside, ánd new trials of said issues had, and it is so ordered. •